Citation Nr: 1447432	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder arthritis.

2.  Entitlement to service connection for bilateral hand arthritis.

3.  Entitlement to service connection for bilateral ankle arthritis.

4.  Entitlement to service connection for residuals of a right knee replacement.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to December 1945. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing is associated with the claims file.

As noted in the Board's November 2011 decision, in September 2011, the Veteran withdrew his then-pending claim of entitlement to nonservice-connected pension benefits.  However, the claims file reflects that the Veteran filed a new claim for entitlement to nonservice-connected pension benefits in July 2012 which has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Also, the claims file shows that the Veteran sought entitlement to special monthly compensation based upon the need for aid and attendance in October 2012, which has also not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its November 2011 remand, the Board requested that the RO obtain all of the Veteran's VA medical treatment records beginning as early as 1990.  The RO sent the Veteran letters requesting that he identify the VA Medical Center in which he was treated and the dates of the treatment, but the Veteran did not respond to these letters.  Thereafter, the RO readjudicated the Veteran's claims and returned them to the Board.  However, the Veteran's failure to respond to the letters asking him to identify the VA Medical Center in which he was treated in the 1990s does not relieve VA of its duty to obtain all outstanding VA treatment records.  Review of the Veteran's claims file reveals mailing addresses in Bay City, Michigan as early as 1947.  The RO should, therefore, try and obtain all VA treatment records from the VA medical centers in that general vicinity, including the Saginaw VA Medical Center, Detroit VA Medical Center, and all associated outpatient clinics.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an opportunity to identify all VA facilities at which he may have been treated since his discharge from service.  Regardless as to whether or not he responds, request the Veteran's VA treatment records from the Saginaw VA Medical Center and the Detroit VA Medical Center, as well as all associated outpatient clinics since January 1990.  All attempts to obtain this evidence must be documented in the claims file by the RO.  In compliance with 38 C.F.R. § 3.159(c)(2), the RO must make as many requests as are necessary to obtain the VA treatment records and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If all procedurally appropriate actions to locate and secure the records and any other identified records have been made and the RO concludes that such records do not exist or that further efforts to obtain them would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Afford the Veteran another opportunity to identify any non-VA provider who has treated him for a claimed disorder.  Request that the Veteran provide the required authorizations for all identified providers, to include the provider of his right knee surgery as well as Dr. M.G. from 2000 to 2005 and from 2009 to the present.  Thereafter, obtain all identified records.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

3.  If any newly obtained evidence indicates that the Veteran may have arthritis of the shoulders, hands, or ankles, or a right knee disability causally related to service, the Veteran should be scheduled for a VA examination to determine the etiology of any such disability.  The examiner is requested to furnish an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current diagnosed shoulder, hand, ankle, or right knee disability causally related to his military service.  The claims file must be reviewed in conjunction with the examination, and any opinion provided must include a complete rationale.

4.  Any VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated with consideration of all of the evidence in the claims file.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



